COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 LARRY KELLY SCOTT,                                           No. 08-13-00037-CR
                                               §
                       Appellant,                                  Appeal from
                                               §
 v.                                                       Criminal District Court No. 4
                                               §
 THE STATE OF TEXAS,                                        of Tarrant County, Texas
                                               §
                       Appellee.                                (TC # 0885428D)
                                               §

                                        OPINION

       Larry Kelly Scott entered a negotiated guilty plea and was placed on deferred

adjudication community supervision for possessing more than four but less than 200 grams of

gamma-hydroxybutyrate (GHB). He appeals the trial court’s judgment adjudicating his guilt and

assessing a sentence of imprisonment for three years. We affirm.

                                    FACTUAL SUMMARY

       In 2004, Appellant entered a negotiated plea of guilty to possession of more than four but

less than 200 grams of gamma-hydroxybutyrate (GHB). In accordance with the plea bargain, the

trial court deferred adjudicating Appellant’s guilt and placed him on community supervision for

ten years. In 2012, the State filed a motion to proceed with an adjudication of guilt based on

allegations that Appellant violated the terms and conditions of community supervision by using

methamphetamine and amphetamine on multiple occasions in 2006, 2007, 2008, and on a single

occasion on March 19, 2012. Appellant pled true to all of these violations except for the
violation alleged to have occurred on March 19, 2012. The State’s motion additionally alleged

that Appellant violated the terms and conditions of community supervision by submitting diluted

urine on five occasions. Appellant entered a plea of true to each of these violations. At the

evidentiary hearing, the State presented evidence showing that a specimen of Appellant’s urine

taken on March 19, 2012 tested positive for methamphetamine. Appellant presented evidence

showing that he has serious health problems including uncontrolled hypertension, coronary

artery disease, encephalopathy, vascular dementia, memory loss, and chronic kidney disease.

Appellant testified and admitted he had used methamphetamine in the past, but he specifically

denied using it on March 19, 2012.         During cross-examination, the prosecutor confronted

Appellant with his continued use of methamphetamine while on community supervision.

Appellant denied using methamphetamine and he could not explain the positive urinalysis

results. At the conclusion of the hearing, Appellant’s attorney asked the court to not incarcerate

Appellant given his serious medical conditions and instead place him under house arrest. The

trial court found all of the allegations true and assessed Appellant’s punishment at imprisonment

for three years.

                          DUTY TO WITHDRAW PLEA OF TRUE

       In his sole issue, Appellant argues that the trial court abused its discretion by failing to

sua sponte withdraw Appellant’s plea of true to the motion to revoke because his testimony

during the revocation hearing reflected that he was confused about the allegations and his plea

and he was really contending that the allegations in the State’s petition were not true. As noted

by the State, it is well established that a trial court does not have a duty to sua sponte withdraw a


                                                -2-
plea of true even where the probationer takes the stand and raises a defensive issue. See Moses v.

State, 590 S.W.2d 469, 470 (Tex.Crim.App. 1979). Even if the law supported Appellant’s

contention, the error would not be reversible because the revocation order was not based solely

on Appellant’s plea of true.

       Appellate review of an order revoking community supervision is limited to determining

whether the trial court abused its discretion.       Cardona v. State, 665 S.W.2d 492, 493

(Tex.Crim.App. 1984).      The trial court does not abuse its discretion if the order revoking

community supervision is supported by a preponderance of the evidence; in other words, the

greater weight of the credible evidence would create a reasonable belief that the defendant has

violated a condition of his probation. Rickels v. State, 202 S.W.3d 759, 763-64 (Tex.Crim.App.

2006). If a single ground for revocation is supported by a preponderance of the evidence and is

otherwise valid, then an abuse of discretion is not shown. Sanchez v. State, 603 S.W.2d 869, 871

(Tex.Crim.App. 1980); Gordon v. State, 4 S.W.3d 32, 35 (Tex.App.--El Paso 1999, no pet.).

Because the State presented evidence establishing that Appellant violated the terms and

conditions of probation by using methamphetamine on March 19, 2012, the trial court did not

abuse its discretion by revoking community supervision. We overrule Issue One and affirm the

judgment of the trial court.


February 4, 2015
                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, J., and Barajas, C.J., (Senior Judge)
(Barajas, C.J., Senior Judge, sitting by assignment, not participating)

(Do Not Publish)

                                               -3-